Citation Nr: 1550270	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension other than as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension as a result of herbicide exposure.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of zero percent for diabetes mellitus, type 2, from March 16, 2007 to April 20, 2009, and in excess of 20 percent thereafter.

7.  Entitlement to an initial disability rating in excess of zero percent for erectile dysfunction associated with prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

In the February 2008 rating decision, the RO granted service connection for diabetes mellitus, type 2, associated with herbicide exposure and assigned a zero percent disability rating effective March 16, 2007; and denied service connection for several disabilities including hypertension, PTSD, hearing loss disability, and tinnitus.  

During the appeal, in a March 2010 rating decision the RO increased the assigned rating for diabetes mellitus, type 2, from zero to 20 percent effective from April 21, 2009.  That claim remains on appeal as to the staged ratings since March 16, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2012 decision, the Board denied appealed claims of service connection for basal cell and squamous cell carcinomas, a thyroid disability, and right ear hearing loss.  Therefore, these claims are no longer on appeal before the Board.  At that time, the Board also remanded the case for further development regarding other claims still on appeal.

In a VA Form 21-0958 (Notice of Disagreement (NOD)) received in October 2014, the Veteran raised a claim of entitlement to service connection for a hernia secondary to prostate surgery associated with service-connected prostate cancer.  The issue of entitlement to service connection for a hernia has been raised by the record in the October 2014 VA Form 21-0958, but has not been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In the same October 2014 VA Form 21-0958, the Veteran submitted a NOD as to a September 2014 rating decision, in which the RO proposed to decrease the disability rating for prostate cancer from 100 percent to zero percent.  Review of the claims file does not show that the proposed reduction in rating action was subsequently effectuated prior to the time of the Veteran's NOD.  The October 2014 NOD on that issue is therefore premature and has no effect.
 
Also, in submitting the October 2014 VA Form 21-0958, the Veteran submitted a NOD as to a September 2014 rating decision assignment of an initial disability rating of zero percent on granting service connection in that decision for erectile dysfunction.  This issue has been added to the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case in June 2013.  In June 2013, the Veteran's representative waived initial RO consideration of any additionally submitted evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Also, additional VA treatment records and examination reports were received.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a psychiatric disability and entitlement to an initial disability rating in excess of zero percent for erectile dysfunction associated with prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.

2.  Left ear hearing loss has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.

3.  Tinnitus has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.

4.  Since March 16, 2007, the Veteran's diabetes mellitus, type 2, has required the use of oral hypoglycemic agents and a restricted diet; regulation of activities and requirement of insulin have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  From March 16, 2007 to April 20, 2009, the criteria for a 20 percent disability rating for diabetes mellitus, type 2, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

5.  Since March 16, 2007, the criteria for a disability rating in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in April 2007 satisfied the duty to notify provisions regarding the service connection claims decided here.  Furthermore, the initial rating claim appeal for diabetes mellitus arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional section 5103(a) notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent records were obtained pursuant to the Board's December 2012 remand.  Records from the Veteran's railroad employment were not able to be obtained.

The Veteran was provided VA medical examinations for his claimed hypertension in February 2013; for his claimed auditory disabilities in August 2010 and June 2013; and for his diabetes mellitus, type 2, in September 2009 and February 2013, including pursuant to the Board's December 2012 remand.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection

A. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, including cardiovascular-renal disease, including hypertension, and organic diseases of the nervous system such as sensorineural hearing loss or tinnitus, are presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular-renal disease, including hypertension, and hearing loss or tinnitus as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1) (2015).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

B. Hypertension

Evidence

Service treatment records show that on entrance examination in July 1966, the Veteran's blood pressure was recorded as 136/78.  The remaining service treatment records do not show treatment for or findings of any hypertension problems.  At the July 1968 examination prior to discharge, the Veteran's blood pressure was recorded as 136/88.

After service, private treatment records dated from August 1970 to February 2001, include blood pressure readings beginning in December 1976 reflecting that the Veteran had hypertension based on VA disability rating criteria.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1).   

During a February 2013 VA examination, the examiner recorded a diagnosis of hypertension with date of diagnosis listed as late 1970s.  The Veteran reported a history of hypertension since the 1970s and treatment since the late 1970s.  On examination, blood pressure readings were 165/85, 155/81, and 154/84.  The Veteran reported no complications, conditions, signs or symptoms related to the hypertension condition.

After examination and review of the claims file, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that the Veteran's service treatment records documented two blood pressure measurements during service: one on entrance examination in July 1966 when the reading was 136/78; and the other on separation examination in July 1968 when the reading was 136/88.  The examiner noted that both values would be considered to be pre-hypertensive range by present standards, which considers a range from 121-139 to be pre-hypertensive.  The examiner noted that the next blood pressure reading was recorded eight years after service in December 1976, when it was 160/110.  The Veteran began anti-hypertensive medication at that time.  The examiner stated that as there was no documentation showing hypertension began in service, it is less likely as not that the current hypertension is related to service.  

The examiner opined that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes mellitus.  As rationale, the examiner noted that the Veteran was diagnosed with diabetes mellitus just four years before the present examination.  The examiner stated generally that in order for diabetes to permanently aggravate hypertension beyond its natural progression, there has to be evidence of either diabetic nephropathy or impaired renal function.  The examiner noted that based on cited laboratory findings, there was no such mechanism present for the Veteran's diabetes to aggravate the long-standing hypertension.  The examiner concluded that the Veteran's elevation of systolic blood pressure is due to the natural progression of the hypertension disease process.

The medical history cited and relied on by the examiner is consistent with the clinical evidence contained in the claims file.

Analysis

VA has granted service connection for the following disabilities as related to service or to a service-connected disability: prostate cancer; diabetes mellitus; and erectile dysfunction associated with prostate cancer.

The Veteran has a diagnosis of hypertension during the pendency of the appeal.  He was diagnosed with hypertension in about the late 1970s.  There is no evidence of any hypertension disorder or symptomatic problems during service.  Moreover, the evidence does not show hypertension manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309.  

The record does not show continuity of hypertension symptoms after service associated with present hypertension; or any temporal correlation between hypertension and diabetes symptoms that is supportive of his claim.  The first sufficient evidence of any hypertension is not shown until several years after service, and years prior to the diagnosis of diabetes mellitus, type 2.  
 
The opinion of the VA examiner was that the Veteran's current hypertension is not likely caused by or a result of his active duty service, or related to service-connected disability including his diabetes mellitus type II, for reasons as discussed above.  Those reasons included that no hypertension symptoms were shown during service, including at the time of the 1968 separation examination; and that hypertension began years after service and years before the diagnosis of diabetes mellitus type II.  This opinion is persuasive as it is consistent with the medical history recorded on file; and there are no other opinions on this matter supportive of the Veteran's claim.  Thus, this opinion is the most probative evidence as to a possible nexus and it weighs against that element of the claim.

On review of the evidence overall, the Board determines that while the Veteran believes that he has a hypertension with an etiology related to his military service or to his service-connected diabetes mellitus type 2, as a lay person, he has no competence to provide a medical opinion on this medically complex matter concerning the etiology of such condition.  

Thus, the preponderance of the evidence is against the claim of service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The issue of entitlement to service connection for hypertension as a result of herbicide exposure is addressed further in the remand section.


C. Left Ear Hearing Loss and Tinnitus

Evidence

Service personnel records reflect that the Veteran's military specialty was Control and Accounting Specialist, and that he served in Vietnam from April 1967 to April 1968.  While there, he participated in the following campaigns: Republic of Vietnam Counter Offensive Phase II and Vietnam Counter Offensive Phase II.  His decorations included sharpshooter badge (rifle).

Service treatment records show that at the time of his July 1966 preinduction examination, audiology testing recorded the following test findings after conversion to International Standards Organization (ISO) units:


HERTZ


500
1000
2000
3000
4000

LEFT
10
5
5
NA
5


At the time of his July 1968 examination prior to discharge, examination of the ears and drums was normal, and audiology testing recorded the following test findings recorded in ISO units:


HERTZ


500
1000
2000
3000
4000

LEFT
10
10
10
NA
10


A report of a July 2006 private audiology evaluation shows that the Veteran reported hearing loss that was worse over the last year.  Audiology testing revealed audiogram findings constituting a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. The report contains impressions of (1) bilateral high frequency sensorineural hearing loss with speech discrimination asymmetry; and (2) tinnitus secondary to impression number 1.

During an August 2010 VA audiology examination, the Veteran reported a medical history of hearing loss, tinnitus, and left ear P.E. (pressure equalizer) tube.  He denied any head or ear injury or family history of hearing loss. He reported having some occasional dizziness and left side ear infections.  He stated that he had a "high pitched hearing loss."  The Veteran reported military noise exposure during basic training and during his one year in Vietnam.  He reported that he was exposed to noise from helicopters, trucks, and an ammunition dump that was blown up by the enemy.  He reported that after service he was exposed to occupational noise working in a noisy environment with little hearing protection for 37 years.  He reported recreational noise exposure from lawnmowers, weed trimmers, and chain saw use, all with hearing protection.  The Veteran reported he had bilateral periodic tinnitus that had onset years before.  

Audiology testing recorded the following test findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
LEFT
20
15
50
70
90
88

After examination, the report contains diagnostic and clinical test results that pure tone test results revealed normal hearing through 1500 Hz with a moderate to profound sensorineural hearing loss from 2000 to 8000 Hz; and word recognition scores were considered good.  

The examiner opined that the Veteran's current bilateral high frequency hearing loss is not the result of military noise exposure.  The examiner stated the following as rationale for the opinion.  The hearing testing at separation in July 1968 showed the Veteran's hearing to be within normal limits.  In the Veteran's VA Form 21-526 Part B Compensation, the Veteran reported that his hearing loss began in 1999.  The Veteran reported that in addition to noise exposure in service, he worked for the railroad for 37 years with hearing protection starting after being there for a little while.

The examiner opined that the Veteran's reported tinnitus is not caused by or the result of military noise exposure.  The examiner stated the following as rationale for the opinion.  The Veteran reported that tinnitus of both ears began in 1999.  There was nothing in the claims file regarding tinnitus during actual service time.  The examiner concluded that as the Veteran documented that the tinnitus onset in 1999 and at the present examination stated that he had it "years ago", there is no direct link between the timing of tinnitus onset and the Veteran's time spent in service.  The examiner noted that the Veteran reported the tinnitus started around 1999, which would have been during the time he worked for the railroad and transportation company CSX.

In the report of a supplemental opinion dated in June 2013, the examiner gave the same opinions regarding whether the Veteran's left ear hearing loss or tinnitus was etiologically related to service, based on essentially the same rationales.

Analysis

The evidence shows that the Veteran has left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  He also has tinnitus.  The record also reflects that the Veteran was likely exposed to some extent of military-related noise.

Although there is current hearing loss and reported tinnitus, and noise exposure in service, the evidence is not sufficient to connect the two claimed conditions to service.  The Veteran's left ear hearing was within normal limits at each of the audiology evaluations during service, and there were no indications of tinnitus during service.  As reflected in the audiology findings during service discussed above, there is no indication that the Veteran's left ear hearing acuity worsened during service to any significant extent or that he had tinnitus then.  Also, the evidence does not contain in-service treatment records of any hearing loss or other ear complaints.  

Moreover, the evidence does not show that within one year after discharge, tinnitus or that the left ear hearing acuity was productive of impaired hearing meeting VA criteria to be considered a hearing loss, and manifest to a degree of ten percent or more.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is competent to attest to auditory symptoms.  However, the Board finds the Veteran's lay testimony as to a 1999 onset of tinnitus and decreased hearing symptoms-approximately 30 years after service-does not provide sufficient evidence to show onset during service or a relationship between the tinnitus or hearing loss, and noise exposure in service.  Similarly, the record does not show continuity of tinnitus or left ear hearing loss symptoms after service associated with the present tinnitus or hearing loss.  The first clinical evidence of any tinnitus or hearing loss is not shown until the 2010 VA examination, when examination diagnosed tinnitus and left ear hearing loss with findings meeting criteria for a bilateral hearing loss under 38 C.F.R. § 3.385.  

Furthermore, the opinion of the VA examiner at the August 2010 VA examination and in June 2013 was that the Veteran's left ear current hearing loss and tinnitus are both less likely as not caused by or a result of his active duty service for the reasons discussed above, including that hearing levels were within normal limits for the frequencies tested during active service, including at the time of the July 1968 examination for the purpose of release from active service.

This opinion is probative as there are no other opinions on this matter and the opinion is consistent with the remainder of the evidence on file, to include the Veteran's report that he had had tinnitus and decreased hearing with onset in 1999.  This estimate does not approximate any time close to the Veteran's period of active duty ending in July 1968.  The examiner considered the Veteran's theory and did not endorse it.

On review of the evidence overall, the Board determines that while the Veteran believes that he has left ear hearing loss and tinnitus with an etiology related to his military service, as a lay person, he has no competence to provide a medical opinion on this medically complex matter concerning the etiology of his left ear hearing loss or tinnitus.  

In consideration of this evidence, the Board finds that the Veteran's left ear hearing loss and tinnitus have not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.  As the preponderance of the evidence is against the claims of service connection for left ear hearing loss and for tinnitus, there is no doubt to be resolved, and service connection is not warranted for either.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Initial Ratings for Diabetes Mellitus, Type 2

A. Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


The Veteran's service-connected diabetes mellitus, type II, has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, the code for evaluation of diabetes mellitus.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is assigned if diabetes is manageable by restricted diet only.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is assigned if diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

B. Evidence

Private treatment records on file dated from April to October 2009 show assessments and treatment for diabetes mellitus.  An April 21, 2009 progress note contains an assessment of diabetes mellitus, requiring diet, weight loss, and Metformin 500 mg. daily.  An associated prescription form dated in April 2009 shows that Mark Reed, M.D., prescribed Metformin, 500 mg., for treatment of the Veteran's diabetes mellitus.  A July 2009 progress note contains a nurses notation of "fasting" and an assessment of diabetes mellitus-nonobese diabetic.    

During a September 2009 VA examination, the examiner noted that he did not have the claims file available in connection with the examination and therefore the medical history was somewhat scanty and limited to the Veteran's version, and the Veteran was not a good historian.  The Veteran denied having a history of related hospitalization or episodes of hypoglycemia reaction or ketoacidosis.  The Veteran denied having symptoms of peripheral vascular disease, cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, or genitourinary disorders.

On examination, the Veteran weighed 308 pounds and had not had a change in weight.  He had no diabetic skin abnormalities.  Examination of the extremities, neurologic examination, was normal; and eye examination findings were normal or grossly normal, albeit the Veteran had cataracts bilaterally.  Laboratory findings included: blood glucose levels of 113; A1c=6.5; BUN=17; creatine=0.8; urinalysis was normal; with normal urine microalbumin.

The report contains a diagnosis of diabetes; and no diagnosis of visual impairment, kidney disease, neurologic disease, amputation, or other diabetic conditions.  The report contains a diagnosis of hypertension, which the examiner stated was not a complication of diabetes because the Veteran had hypertension for many years before his diabetes was diagnosed.  The examiner opined that the diabetes mellitus had the following effects on daily activities: mild effects on doing chores, exercise, or sports; and no effects on shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming or driving.  The examiner noted that the Veteran was retired since 2006 on the basis of his eligibility by age or duration of work.

During a February 2013 VA examination, the examiner recorded that a diagnosis of diabetes mellitus, type II, was made in 2008.  The examiner noted the following medical history.  The Veteran was prescribed oral hypoglycemic agents, and did not require regulation of activities as part of medical management of the diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month; and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran had not had progressive, unintentional weight loss or loss of strength attributable to diabetes mellitus.  

The examiner made findings that the Veteran did not have any of the following complications of diabetes mellitus: diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The Veteran did not have any of the following conditions that were also at least as likely as not due to or aggravated by diabetes mellitus: erectile dysfunction; cardiac condition; hypertension; peripheral vascular disease; stroke; skin condition; eye condition; or other complications.  The Veteran did not have any of the following conditions that are at least as likely as not permanently aggravated by diabetes mellitus: cardiac condition; hypertension; renal disease; peripheral vascular disease; eye condition; or other permanently aggravated conditions.  The Veteran also had no associated scars or other pertinent findings.  Laboratory findings included: albumin/creatine ratio=4.63 (normal); BUN=19; Creatinine=0.9.  At the conclusion of the report the examiner opined that the Veteran's diabetes mellitus did not impact his ability to work.

In a statement dated in July 2013, Mark Reed, M.D., stated that the Veteran is a diabetic who is on a restricted diet.  

C. Analysis

The level of impairment in the Veteran's diabetes mellitus, type II, has been relatively stable throughout the appeal period since March 16, 2007, albeit the clinical record since April 2009 contains more complete medical record evidence allowing more readily for evaluation under pertinent diagnostic code criteria.  Also, with respect to the clinical history prior to April 2009, the examiner at the September 2009 VA examination had no claims file available to review the prior history and he noted that the Veteran was not a good historian of the prior clinical history.   

Nonetheless, the evidence does not suggest that the condition of the Veteran's diabetes mellitus type 2 changed significantly during the course of the appeal period since March 16, 2007.  Therefore, after affording any reasonable doubt to the Veteran's favor, the Board finds that during the period since March 16, 2007, the medical evidence of record as discussed above shows that the Veteran's diabetes mellitus, type 2, requires the treatment of oral hypoglycemic agent Metformin, and a restricted diet.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  On this basis, a 20 percent disability rating is warranted for the period from March 16, 2007 to April 20, 2009.

Although a higher rating is warranted for this earlier stage, the criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met at any time since March 16, 2007 under Diagnostic Code 7913.  First, the evidence does not show any other separate condition as a complication of the disease or as a permanent aggravation by the diabetes mellitus type 2.  

The level of impairment in the diabetes mellitus, type II, has been relatively stable throughout the appeal period, or at least has never been worse than what is warranted for the 20 percent rating already assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable so as to warrant a rating higher than 20 percent at any time.  See Hart, 21 Vet. App. at 505.

Significantly, the evidence does not show that the Veteran's diabetes mellitus, type II, has resulted in regulation of activities, which is a requirement for any higher rating given the conjunctive and successive nature of Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's diabetes mellitus, type II, has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability (restricted diet, oral hypoglycemic agent) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, a rating of 20 percent and no more is warranted for diabetes mellitus, type 2, from March 16, 2007 to April 20, 2009.  The preponderance of the evidence is against the grant of a disability rating in excess of 20 percent at any time; there is no doubt to be resolved; and a rating in excess of 20 percent is not warranted at any time for diabetes mellitus, type 2.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for hypertension is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

A 20 percent disability rating for the period from March 16, 2007 to April 20, 2009 for diabetes mellitus, type II, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent since March 16, 2007 for diabetes mellitus, type II, is denied.


REMAND

In December 2012, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for further development.  At that time, the Board noted that a July 2010 VA examination report reflected that the Veteran did not have an acquired psychiatric disability.  The Board ordered that if any additional mental health records were associated with the claims file in this process, that an opinion should be obtained regarding whether it is at least as likely as not that any currently manifested psychiatric disorder is related to active service.

Review of the current records in the claims file shows that additional VA treatment records dated since the December 2012 remand through August 2014 have been associated with the claims file.  These records include December 2013 VA treatment records containing a positive PTSD screening test, and an assessment of mood disorder and PTSD.  A remand by the Board confers on the Veteran the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  For this reason, further development is needed regarding the psychiatric disability claim on appeal.  

In the decision above, the hypertension claim was addressed concerning the theories of general direct and secondary service connection.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In a September 2014 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial evaluation of zero percent for that disability, effective October 7, 2013.  In October 2014, the Veteran submitted a NOD, VA Form 21-0958, in which he disagreed with the initial evaluation of zero percent.  Because the RO has not yet issued a statement of the case on this claim, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:


1.  Issue to the Veteran a statement of the case on his claim of entitlement to an initial disability rating in excess of zero percent for erectile dysfunction associated with prostate cancer, so that he may have the opportunity to complete an appeal on this issue by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed. 

2.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for psychiatric symptomatology.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified, including all records of VA treatment dated since December 2013, and any records of treatment from Mountain Comprehensive Care since during 2008. 

3.  Thereafter, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature, onset, and likely etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

After review of the evidence on file, and examining the Veteran, the examiner should identify any acquired psychiatric disorder present.  For any acquired psychiatric disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric disorder:  (i) is related to or had its onset in service; or (ii) in the case of any psychosis identified, manifested within one year of discharge from service.  

The examiner must state whether the Veteran has a diagnosis of PTSD.  If so, then identify any in-service stressor linked to the diagnosis.

In providing the above opinions, the examiner must comment on clinical record evidence during or since.  The examiner should set forth a complete rationale for all findings and conclusions in the examination report. 

4.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had is related to his presumed exposure to herbicide agents in service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.


5.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


